Name: Commission Regulation (EC) No 997/95 of 3 May 1995 amending Council Regulations (EEC) No 1035/72 and (EEC) No 2019/93 and Regulations (EEC) No 886/87, (EEC) No 816/89, (EEC) No 3780/90, (EEC) No 1108/91, (EC) No 3254/93, (EC) No 1281/94 and (EC) No 1372/94 as regards the combined nomenclature codes for fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31995R0997Commission Regulation (EC) No 997/95 of 3 May 1995 amending Council Regulations (EEC) No 1035/72 and (EEC) No 2019/93 and Regulations (EEC) No 886/87, (EEC) No 816/89, (EEC) No 3780/90, (EEC) No 1108/91, (EC) No 3254/93, (EC) No 1281/94 and (EC) No 1372/94 as regards the combined nomenclature codes for fruit and vegetables Official Journal L 101 , 04/05/1995 P. 0016 - 0018COMMISSION REGULATION (EC) No 997/95 of 3 May 1995 amending Council Regulations (EEC) No 1035/72 and (EEC) No 2019/93 and Regulations (EEC) No 886/87, (EEC) No 816/89, (EEC) No 3780/90, (EEC) No 1108/91, (EC) No 3254/93, (EC) No 1281/94 and (EC) No 1372/94 as regards the combined nomenclature codes for fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 2 (1) thereof, Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) provides for amendments in respect of globe artichokes falling within CN code 0709 10, oranges falling within CN code 0805 10, lemons falling within CN code 0805 30, table grapes falling within CN code 0806 10, apples falling within CN code 0808 10, apricots falling within CN code 0809 10, peaches falling within CN code 0809 30 and mixtures of nuts falling within CN code 0813 50; Whereas these products appear in the text of Regulations: - Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (4), as last amended by Regulation (EC) No 3290/94, - Commission Regulation (EEC) No 886/87 of 27 March 1987 on the notification by the Member States to the Commission of the information relating to imports of dessert apples (5), as last amended by Regulation (EC) No 1152/94 (6), - Commission Regulation (EEC) No 816/89 of 30 March 1989 establishing the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector (7), as amended by Regulation (EEC) No 3831/92 (8), - Commission Regulation (EEC) No 3780/90 of 19 December 1990 laying down detailed rules for the implementation of Council Regulation (EEC) No 3576/90 as regards the temporary suspension of the import compensation mechanism and of customs duties on fruit and vegetables originating in Spain and Portugal released for consumption in the territory of the former German Democratic Republic (9), - Commission Regulation (EEC) No 1108/91 of 30 April 1991 laying down quality standards for apricots (10), - Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products (11), as amended by Commission Regulation (EC) No 822/94 (12), - Commission Regulation (EC) No 3254/93 of 26 November 1993 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 as regards the specific supply arrangements for certain fruits and vegetables for the benefit of the smaller Aegean islands (13), as last amended by Regulation (EC) No 3128/94 (14), - Commission Regulation (EC) No 1281/94 of 2 June 1994 establishing a system for the surveillance of imports of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia, Slovenia and the territory of the former Yugoslav Republic of Macedonia (15), - Commission Regulation (EC) No 1372/94 of 16 June 1994 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States (16); Whereas the aforementioned Regulations should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The table in Article 1 (2) of Regulation (EEC) No 1035/72 is amended as follows: 1. The items >TABLE> are replaced by the following: >TABLE> 2. The item >TABLE> is replaced by the following: >TABLE> Article 2 In Article of Regulation (EEC) No 886/87 the CN codes 0808 10 31 to 0808 10 89 for dessert apples are replaced by the CN codes 0808 10 51 to 0808 10 98. Article 3 The Annex to Regulation (EEC) No 816/89 is amended as follows: 1. The item >TABLE> is replaced by the following: >TABLE> 2. The item >TABLE> is replaced by the following: >TABLE> 3. The item >TABLE> is replaced by the following: >TABLE> Article 4 In the Annex to Regulation (EEC) No 3780/90, CN code 0805 30 10 for lemons is replaced by CN codes 0805 30 20 to 0805 30 40. Article 5 In Article 1 (1) of Regulation (EEC) No 1108/91, CN code 0809 10 00 for apricots is replaced by CN codes 0809 10 10 to 0809 10 50. Article 6 The Annex to Regulation (EEC) No 2019/93 is amended as follows: 1. CN codes 0808 10 31 to 0808 10 89 for apples are replaced by CN codes 0808 10 51 to 0808 10 98; 2. CN codes 0808 20 31 to 0808 20 39 for pears are replaced by CN codes 0808 20 31 to 0808 20 67. Article 7 Annexes I and II to Regulation (EC) No 3254/93 are amended as follows: 1. CN codes 0808 10 31 to 0808 10 89 for apples are replaced by CN codes 0808 10 51 to 0808 10 98; 2. CN codes 0808 20 31 to 0808 20 89 for pears are replaced by CN codes 0808 20 31 to 0808 20 67. Article 8 Point 2 of Article 2 of Regulation (EC) No 1281/94 is amended as follows: 1. CN code 0809 20 20 for sour cherries (Prunus cerasus) from 1 May to 15 July is replaced by CN codes 0809 20 21, 0809 20 31 and 0809 20 41; 2. CN code 0809 20 60 for sour cherries (Prunus cerasus) from 16 July to 30 April is replaced by CN codes 0809 20 11, 0809 20 51, 0809 20 61 and 0809 20 71. Article 9 The Annex to Regulation (EC) No 1372/94 is amended as follows: 1. The items >TABLE> are replaced by the following: >TABLE> 2. The items '0805 10 31 0805 10 35 0805 10 39` are replaced by the following: '0805 10 32 0805 10 34 0805 10 36`. Article 10 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1995. For the Commission Franz FISCHLER Member of the Commission